Citation Nr: 1726541	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability (originally characterized as chondromalacia), to include as secondary to service-connected left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel
INTRODUCTION

The Veteran had active service in the Marine Corps from December 1989 to September 1990. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO), which denied service connection for a right knee disability.

In a May 2015 Travel Board hearing, the Veteran and his daughter testified in  before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

The Board remanded the appeal in August 2015 to obtain outstanding private and VA treatment records and for a VA examination to address service connection for a right knee disability.  Unfortunately, an additional remand is necessary prior to the Board's review of the Veteran's appeal.  See Stegall v. West, 11 Vet. App. 268   (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A  (West 2014).

In a May 2015 Travel Board hearing, the Veteran testified to receiving private treatment for his knee condition, which could show a nexus between his current right knee disability and active service.  The Veteran also testified to receiving treatment at the Broward VA in Sunrise, Florida, as well as VA facilities in  Hollywood and Miami, Florida.  The Board remanded the appeal in August 2015, in part, to obtain these outstanding private and VA treatment records which had been identified by the Veteran. The Veteran did not respond to a September 2015 request for information. Regardless, his VA records should have been obtained.  Accordingly, an additional remand for those records is warranted.  See Stegall, 11 Vet. App. 268 (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand). On remand, he will be given another opportunity to identify his treatment providers.   He is hereby informed that he must cooperate with VA's efforts to develop his claim. 

The Board also remanded to verify the nature of the Veteran's service, including whether he was on active duty for training or inactive duty for training, from September 1990 to March 1993, as the Veteran received treatment for right knee injuries during that time frame.  While the AOJ obtained military personnel records for this time period, the Board finds that the AOJ should contact the Defense Finance and Accounting Service to secure the Veteran's leave and earning statements for the periods in question to more accurately determine his active duty status.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2016).  As previously stated, the Veteran identified private and VA treatment records for his right knee disability in a May 2015 Travel Board hearing, to which the Veteran's representative testified could provide a nexus opinion, showing that the Veteran's right knee disability is secondary to service-connected degenerative arthritis of the left knee.  The December 2016 VA examination was conducted without the identified medical evidence having been associated with the record.  If additional medical evidence associated with the record on remand identifies an additional current diagnosis relating to the right knee, the Veteran should be afforded a new VA examination to address whether the currently diagnosed right knee disability is secondary to service-connected degenerative arthritis of the left knee.




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain updated authorizations and should attempt to obtain the private treatment records identified by the Veteran for his right knee within the May 2015 Travel Board hearing.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2.  The AOJ must contact the Defense Finance and Accounting Service (DFAS) and request that they provide copies of the Veteran leave and earning statements from September 1990 to March 1993.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

3.  The AOJ should obtain VA treatment records from the Broward VA in Sunrise, Florida, and from VA facilities in Hollywood and Miami, Florida.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

4.  If additional medical evidence associated with the record on remand, the AOJ should request a supplemental medical opinion from the examiner who prepared the December 2015 VA medical opinion, or other qualifying examiner, to prepare a supplemental medical opinion regarding secondary service connection for a  right knee disability, claimed as due to service-connected degenerative arthritis of the left knee.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The record should be made available for review in connection with this request.

Based upon a review of the relevant evidence, history provided by the Veteran, the October 2015 physical examination, and sound medical principles, the VA examiner should state and provide opinions as to:

a) The current diagnoses of the Veteran's right knee disability shown to exist, to include any diagnoses provided in medical evidence submitted in accordance with this remand.

b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right knee disability manifested in or is otherwise related a disease or injury during his active duty or a period of active duty for training or related to an injury during inactive duty for training, to include his documented in-service complaints of right knee symptoms in June 1991 and March 1992.

c) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right knee disability is caused by his service-connected degenerative arthritis of the left knee.

d)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right knee disability is aggravated (permanently worsened beyond the normal progression) by his service-connected degenerative arthritis of the left knee.  

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner must comment and discuss the lay contentions made in the record and provide a thorough explanation for all opinions rendered. 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.







The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


